Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 5/17/2022.  Claim 1 is amended; claim 2 is cancelled; and claims 5-7 are withdrawn from consideration as being drawn to non-elected invention. Accordingly, claims 1 and 3-7 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al (JP 2005-076011 A).
It is noted that Ueda et al (JP 2005-076011 A) is in Japanese and a copy of machine translation was provided by applicant with IDS filed 2/18/2021.  All line/paragraph citations in the body of rejection below are to the machine translation.
Regarding claim 1, Ueda et al disclose in comparative example 1 a catalyst prepared by mixing di-n-butyltin dilaurate (see present specification wherein it states that dibutyltin dilaurate has a solubility of 0.1 g/100 ml or less (paragraph 0025) and hence reads on hydrophobic curing catalyst containing Sn and having a solubility of 1g/100 ml or less in present claim 1) and Rheodol TW - 0106V (an emulsifier) (paragraph 0028) which reads on micellized mixture solution obtained by mixing a hydrophobic curing catalyst and a nonionic surfactant in present claim 1.  It is noted that Rheodol TW - 0106V is polyoxyethylene sorbitan monooleate and has HLB value of 10 (i.e. reads on nonionic surfactant in present claim 1).  Given that hydrophobic curing catalyst containing metal atom Sn and having the presently claimed solubility is mixed at high speed with a nonionic surfactant having the presently claimed HLB value, it is the Office’s position that the hydrophobic curing catalyst is inherently encapsulated in a micelle formed by the nonionic surfactant. The catalyst is added to a two-component composition comprising Duranate WB 40-80d and Bayhydrol VPLS2058 corresponding to an equivalence ratio (isocyanate group / hydroxyl group) of 1.5.  It is noted that Duranate WB 40-80d is hexamethylene diisocyanate (i.e. reads on polyisocyanate in present claim 1) and Bayhydrol® VPLS 2058 is now sold by Covestro under the tradename Bayhydrol® A 2058 which is an aqueous hydroxyfunctional polyacrylate dispersion (i.e. reads on polyol in present claim 1) having OH% based on solids of approximately 4.8%.  It is noted that based on OH% in the acrylic hydroxyfunctional polyacrylate, about 354 g of the polymer is required for 1 mol of OH.  Hexamethylene diisocyanate has a molecular weight of 168.20 g/mole and contains 2 equivalents of isocyanate.  For 1.5 equivalents of isocyanate, it is required to use about 126 g.  Hence, for an equivalence ratio (isocyanate group / hydroxyl group) of 1.5, the amount of polyol is calculated to be about 73% based on 100 mass% of the total content of polyol and polyisocyanate.
Regarding claim 4, it is noted that Bayhydrol® A 2058 is an aqueous dispersion containing 2% of 2-butoxyethanol and 2-butoxyethanol has a boiling point of about 1700C (i.e. reads on the boiling point of solvent in present claim 4) and is miscible with water (i.e. reads on the solubility in present claim 4).
Therefore, Ueda et al anticipate the present claims.

Claim Rejections - 35 USC § 103

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kayanoki (US 2010/0068486 A1).
Regarding claim 1, Kayanoki discloses a coating liquid (title).  See example B-1 (see Table 3, paragraph 0151) wherein the antifogging solution comprises 451 parts by weight of copolymer 1 (i.e. acrylic polyol having a hydroxyl number of 84, see Table 2), 39 parts by weight of polyol (i.e. both read on the polyol in present claim 1), 234 parts by weight of organic isocyanate (a blocked isocyanate), and polyoxyethylene oleamide (i.e. a non-ionic surfactant).  Hence, polyol is present in amount of 68% by weight based on the total amount of polyol and polyisocyanate (i.e. reads on amount of polyol in present claim 1).  To the antifogging solution is added additive 1 to obtain a coating solution (paragraph 0157).  Additive 1 is a clear solution comprising water and acetylacetone aluminum as a curing catalyst (paragraph 0153) which reads on hydrophobic curing catalyst that is an organometallic compound containing aluminum in present claims.  See present specification wherein it states that aluminum acetylacetonate has a solubility of 0.1 g/100 ml or less (paragraph 0025).  In addition to the blocked isocyanate, there may also be used diisophorone diisocyanate, diphenylmethane diisocyanate, and toluene diisocyanate (paragraph 0075) which reads on the polyisocyanate in present claim 1. 
Kayanoki fails to disclose a composition comprising non-ionic surfactant having a HLB value of 10 to 15; process of preparing a micellized mixture, and curing catalyst encapsulated in a micelle formed by the nonionic surfactant. 
However, regarding non-ionic surfactant having a HLB value of 10 to 15, Kayanoki in the general disclosure teach that surfactant has a HLB value of 10 or more (i.e. overlaps with the HLB value in present claim 1) and particularly preferred surfactant is a non-ionic surfactant such as polyoxyethylene alkyl ether-type surfactant (paragraph 0095).  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), see MPEP § 2144.05.  Therefore, in light of the teachings in general disclosure of Kayanoki and case law, it would have been obvious to one skilled in art prior to the filing of present application, to include a nonionic surfactant with HLB in the overlapping range of 10-15, absent evidence to contrary.
Regarding process of preparing a micellized mixture and curing catalyst encapsulated in a micelle formed by the nonionic surfactant, see example B-1 wherein the antifogging solution comprising polyoxyethylene oleamide (i.e. non-ionic surfactant) is mixed with additive 1 which is a clear solution comprising water and acetylacetone aluminum as a curing catalyst (paragraphs 0153 and 0157) which reads on mixing hydrophobic curing catalyst and a nonionic surfactant in present claim 1.  The surfactant has HLB value of 10 or more (i.e. overlaps with the HLB value in present claim 1) and particularly preferred surfactant is a non-ionic surfactant such as polyoxyethylene alkyl ether-type surfactant (paragraph 0095).  Therefore, given that the coating solution comprises a non-ionic surfactant having a HLB of 10 to 15 and the aluminum acetylacetonate curing catalyst, one skilled in art prior to the filing of present application would have a reasonable basis to expect the hydrophobic curing catalyst to be encapsulated in a micelle formed by the non-ionic surfactant, absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 4, see example B-1 wherein the antifogging solution contains methoxy propanol.  See present specification wherein it states that 1-methoxy-2-propanol has the solubility and boiling point within the claimed range (paragraph 0031 and 0032).

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 5/17/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764